IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 702 EAL 2015
                                       :
                    Respondent         :
                                       : Cross Petition for Allowance of Appeal
                                       : from the Order of the Superior Court
            v.                         :
                                       :
                                       :
EDMOND JACKSON,                        :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2016, the Cross Petition for Allowance of

Appeal is DENIED.